EXHIBIT 10(j)(2)(A)

First Amendment to
American Electric Power Company, Inc.
Stock Unit Accumulation Plan
For Non-Employee Directors
(As Amended December 10, 2003)




This Amendment is made to the American Electric Power Company, Inc. Stock Unit
Accumulation Plan For Non-Employee Directors (the “Plan”) to clarify the manner
in which the provisions for the payment of a Participant’s Account have been
modified to better assure compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended.


1. New Sections 3.17 and 3.18 are added to the Plan to read as follows:


“3.17 “First Date Available” means the date of the Participant’s Termination.


3.18 “Code” means the Internal Revenue Code of 1986, as amended.”


2. Article 6 of the Plan is amended effective January 1, 2005 to read as
follows:


“Article 6
Payment of Stock Units


6.1 Manner of Payment Upon Termination



(a)  
All amounts credited to a Participant’s Account shall be paid to the Participant
in accordance with the Participant’s effective election in one of the following
forms




(i)  
A single lump sum distribution

(A)  
as of the First Date Available; or

(B)  
as of the fifth anniversary of the First Date Available; or




(ii)  
In five (5) annual installments commencing

(A)  
as of the First Date Available; or

(B)  
as of the fifth anniversary of the First Date Available; or




(iii)  
In ten (10) annual installments commencing as of the First Date Available.




(b)  
For this purpose, a Participant’s election under Section 6.1 shall not be
effective unless all of the following requirements are satisfied.




(i)  
The election is submitted to the Company in writing in a form determined by the
Committee to be acceptable;




(ii)  
The election is submitted timely. For purposes of this Section 6.1(b)(ii), a
distribution election will be considered “timely” only if it satisfies the
requirements of (A), (B) or (C), below, as may be applicable:

(A)  
Within 30 days after the beginning of his or her initial term of office as a
Director; or

(B)  
During the 2007 Distribution Election Period, but only with regard to the last
distribution election form submitted by such Participant during such a period as
is applicable to that Participant. For this purpose, the “2007 Distribution
Election Period” shall be such period during which one or more Participants are
given the opportunity to select among the options set forth in Section 6.1(a),
provided that such period shall end no later than December 31, 2007 or, with
respect to a particular Participant, such earlier date of such Participant’s
Termination; or

(C)  
At least one year prior to the date of the Participant’s Termination.




(iii)  
Unless submitted under the terms and conditions described in Section
6.1(b)(ii)(A) or (B), the election makes a permissible change in the
distribution option selected. A change in the distribution option will be
considered permissible for purposes of the immediately preceding sentence only
if the new distribution election selects an option that results in the deferral
of the first scheduled payment by at least 5 years. For purposes of compliance
with the rule set forth in Section 409A(a) of the Code (and the regulations
issued thereunder), each distribution option described in Section 6.1(a) shall
be treated as a single payment as of the first scheduled payment date.

 

(iv)  
If the Participant is submitting the election pursuant to paragraph (b)(ii)(B)
to change the timing or form of distribution that is then in effect with respect
to the Participant’s Career Share Account, the newly selected option may not
defer payments that the Participant would have received in 2007 if not for the
new distribution election nor cause payments to be made in 2007 if not for the
new distribution election.

   

(c)  
For purposes of this Section 6.1(b), if a Participant’s effective distribution
election form was submitted using the options that had been made available under
the Plan as in effect prior to January 1, 2005 [i.e., as either (A) a single
lump-sum payment, or in annual installment payments over not more than ten
years; (B) commencing within 10 days after the date of the Participant’s
Termination or up to five years after the Participant’s Termination], then:




(i)  
If the Participant’s Termination occurs prior to the expiration of the 2007
Distribution Election Period last applicable to the Participant, the
Participant’s effective distribution election form shall be given full effect;
and




(ii)  
If the Participant’s Termination occurs after the expiration of the 2007
Distribution Election Period last applicable to such Participant, the
Participant shall be considered to have elected the corresponding option as set
forth in Section 6.1(a).




(d)  
If a Participant fails to submit an effective distribution election with regard
to his Account that satisfies the requirements of Section 6.1(b)(ii)(A) (upon
commencement of initial term) or Section 6.1(b)(ii)(B) (during an applicable
2007 Distribution Election Period), as applicable, by the applicable due date,
such Participant shall be considered to have elected a distribution of his or
her Account in a single lump sum as of the First Date Available.”



6.2 Manner of Payment Upon Death


Notwithstanding the Participant’s election, if a Participant dies while amounts
remain credited to the Participant’s Account, the balance of the Account will be
paid in a lump sum in cash as soon as reasonably practicable after the date of
the Participant’s death to the Beneficiary or the Participant’s estate, as the
case may be.


6.3 Determination of Cash Payments Attributable to Stock Units


The amount to be distributed pursuant to Section 6.1 or 6.2 shall be based upon
the value of the Stock Units in the Participant’s Account determined as of the
applicable distribution date (or, if that is not a business day, then as of the
next business day thereafter) and shall be paid to such Participant as soon as
administratively practicable thereafter. The value of Stock Units shall be
calculated on the basis of the average of the Market Value of the Common Stock
for the last 20 trading days prior to the applicable distribution date.


6.4 Avoiding Violation of Applicable Law


Notwithstanding any provision of this Article to the contrary, payment to a
Participant will be delayed at any time that the Company reasonably anticipates
that the making of such payment will violate Federal securities laws or other
applicable law; provided however, that any payments so delayed shall be paid at
the earliest date at which the Company reasonably anticipates that the making of
such payment will not cause such violation.”


3. The definition of “Change in Control” set forth in Article 10 of the Plan is
amended effective January 1, 2005 to read as follows:


“A “Change in Control” means a change in control of the Company as provided
under Section 409A(a)(2)(A)(v) of the Code.”




Signed this 9th day of February, 2007.


AMERICAN ELECTRIC POWER COMPANY, INC.




By           /s/ Jeffrey D. Cross
Jeffrey D. Cross, Assistant Secretary



